Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Chainer (US 2016/0270267) is believed to be the closest related prior art.  The references teaches a system to detect a leak in liquid coolant system for a server.  If a leak is detected, the server is powered down.  However, the reference does not teach that by the liquid leak sensor unit, generating and sending a main-power-off signal to the programmable logic circuit upon detecting that a liquid leak from the liquid-cooling unit has occurred; B) by the programmable logic circuit, causing the power supply unit to stop outputting the main power upon receipt of the main-power-off signal; C) upon detecting that the liquid leak from the liquid-cooling unit has occurred, by the liquid leak sensor unit, generating and sending a total-power- off signal to the power supply unit a predetermined length of time after generation of the total-power- off signal, wherein the predetermined length of time is so configured that the power supply unit receives the total-power-off signal after the power supply unit has stopped outputting the main power; and D) by the power supply unit, stopping output of the electric power upon receipt of the total-power- off signal so that the standby power is not outputted.

	Tutunoglu (US 20100057263), Shelnutt (US 2017/0181329), Franz (US 2017/0318706) and Curtis (US 2020/0378858) all teach systems to detect leakage of coolant in a server system wherein a mitigation is performed if the leak is detected.  However, none of the references teach by the liquid leak sensor unit, generating and sending a main-power-off signal to the programmable logic circuit upon detecting that a liquid leak from the liquid-cooling unit has occurred; B) by the programmable logic circuit, causing the power supply unit to stop outputting the main power upon receipt of the main-power-off signal; C) upon detecting that the liquid leak from the liquid-cooling unit has occurred, by the liquid leak sensor unit, generating and sending a total-power- off signal to the power supply unit a predetermined length of time after generation of the total-power- off signal, wherein the predetermined length of time is so configured that the power supply unit receives the total-power-off signal after the power supply unit has stopped outputting the main power; and D) by the power supply unit, stopping output of the electric power upon receipt of the total-power- off signal so that the standby power is not outputted.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a method for protecting a server that includes a liquid-cooling unit from damage by a liquid leak from the liquid-cooling unit comprising all the features as recited in the claims and in combination with by the liquid leak sensor unit, generating and sending a main-power-off signal to the programmable logic circuit upon detecting that a liquid leak from the liquid-cooling unit has occurred; B) by the programmable logic circuit, causing the power supply unit to stop outputting the main power upon receipt of the main-power-off signal; C) upon detecting that the liquid leak from the liquid-cooling unit has occurred, by the liquid leak sensor unit, generating and sending a total-power- off signal to the power supply unit a predetermined length of time after generation of the total-power- off signal, wherein the predetermined length of time is so configured that the power supply unit receives the total-power-off signal after the power supply unit has stopped outputting the main power; and D) by the power supply unit, stopping output of the electric power upon receipt of the total-power- off signal so that the standby power is not outputted.

Claims 2 & 3 are allowable as they depend from claim 1, which is also allowable.

Claim 4 is allowable because the prior art of record does not teach or fairly suggest a method for protecting a server from damage by a liquid leak event comprising all the features as recited in the claims and in combination with by an event-related baseboard liquid leak sensor unit, which is the baseboard liquid leak sensor unit of the event-related baseboard, generating and sending, upon detecting that a liquid leak from the liquid-cooling unit of the event- related baseboard has occurred, a baseboard leak notification that is related to the event-related baseboard to an event-related BMC unit, which is the BMC unit of the event-related baseboard; B) by the event-related BMC unit, generating and sending, based on the baseboard leak notification, a baseboard-leak main-power-off signal to an event- related programmable logic circuit, which is the programmable logic circuit of the event-related baseboard; C) by the event-related programmable logic circuit, stopping the main power from being supplied to the event-related baseboard upon receipt of the baseboard-leak main-power-off signal; D) by the event-related BMC unit, sending the baseboard leak notification to the power distribution board; E) by the power distribution board, sending the baseboard leak notification to each of the baseboard(s) other than the event-related baseboard; and F) by the power distribution board, stopping output of the electric power to the event-related baseboard a first predetermined length of time after receipt of the baseboard leak notification, so that the standby power is not supplied to the event- related baseboard, wherein the first predetermined length of time is so configured that the power distribution board stops output of the electric power to the event-related baseboard after the event- related programmable logic circuit has stopped supply of the main power to the event-related baseboard..

Claims 5-13 are allowable as they depend from claim 4, which is also allowable.

Claim 14 is allowable because the prior art of record does not teach or fairly suggest a method for protecting a server from damage by a liquid leak event comprising all the features as recited in the claims and in combination with by the PDB liquid leak sensor unit, generating and sending a PDB leak notification to the microcontroller unit upon detecting that a liquid leak from the PDB liquid-cooling unit has occurred; B) by the microcontroller unit, generating and sending a PDB-leak main-power-off signal to the BMC units of the baseboards upon receipt of the PDB leak notification; C) by the BMC unit of each of the baseboards, sending the PDB-leak main-power-off signal to the programmable logic circuit of the baseboard upon receipt of the PDB-leak main-power-off signal; and D) by the programmable logic circuit of each of the baseboards, stopping supply of the main power to the baseboard upon receipt of the PDB-leak main- power-off signal..

Claims 15-20 are allowable as they depend from claim 14, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839